 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 1 of 14 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

SCOTTSDALE INDEMNITY
COMPANY,

               Plaintiff,
                                                  Case No. 2:21-cv-00036
       v.

1ST CHOICE TITLE, LLC,

and

JOHNNY FIOR a/k/a J. FIOR LORENZO,

               Defendants.


   COMPLAINT FOR DECLARATORY JUDGMENT OR, IN THE ALTERNATIVE,
                          RESCISSION

       Pursuant to FED. R. CIV. P. 57 and 28 U.S.C. § 2201, Plaintiff Scottsdale Indemnity

Company (“Scottsdale”) respectfully submits this Complaint for Declaratory Judgment or in the

Alternative Rescission against Defendants 1st Choice Title, LLC (“1st Choice”) and Johnny Fior

a/k/a J. Fior Lorenzo (“Fior” or, together with 1st Choice, “Defendants”), and states as follows:

       1.      This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201, 2202, and 1332 or, in the alternative, for rescission under Fla. Stat. § 627.409.

                                            PARTIES

       2.      Scottsdale is an insurance company organized and existing under the laws of the

State of Ohio with its principal office located in Scottsdale, Arizona.

       3.      Upon information and belief, 1st Choice is a Florida limited liability company

with its principal place of business in Lee County, Florida.
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 2 of 14 PageID 2




       4.      Upon information and belief, the members of 1st Choice are citizens of the State

of Florida.

       5.      Upon information and belief, Fior is a citizen of the State of Florida and the

former managing member and chief financial officer of 1st Choice.

                                JURISDICTION AND VENUE

       6.      The Court has jurisdiction over this action pursuant to 28 U.S. C. § 1332(a)(1).

There is complete diversity of citizenship between Scottsdale and Defendants, and the amount in

controversy exceeds $75,000 exclusive of interest and costs.

       7.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) and (3) because

a substantial part of the events giving rise to the claims occurred in this District and each

Defendant is subject to the Court’s personal jurisdiction.

                                  FACTUAL ALLEGATIONS

                                         The Application

       8.      On or about May 18, 2020, Fior signed a Renewal Application for Business and

Management Indemnity Insurance (the “Application”) on behalf of 1st Choice. A copy of the

Application is attached hereto as “Exhibit 1.”

       9.      Question 17 of the Application’s Miscellaneous Professional Services Coverage

Section Information inquired, and the Defendants responded, as follows:

               17. Does any person to be insured have knowledge or information
                   of any act, error or omission which might reasonably be
                   expected to give rise to a claim against him or his
                   predecessors in business. If yes, please provide details on a
                   separate page.  Yes  No

       10.     The Application states, in relevant part:

               1. The undersigned declares that to the best of his/her knowledge
                  the statements herein are true. Signing of this Application does


                                                 2
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 3 of 14 PageID 3




                    not bind the undersigned to complete the insurance, but it is
                    agreed that this Application shall be the basis of the contract
                    should a Policy be issued, and this application will be attached
                    to and become a part of such Policy, if issued. The Insurer
                    hereby is authorized to make any investigation or inquiry in
                    connection with this Application as they may deem necessary.
                 2. It is represented that the particulars and statements contained in
                    the Application for the proposed Policy and any materials
                    submitted herewith (which shall be retained on file by Insurer
                    and which shall be deemed attached hereto, as if physically
                    attached hereto), are the basis for this proposed Policy and are
                    to be considered as incorporated into and constituting a part of
                    this proposed Policy.
                                              *   *    *
                 4. It is agreed that in the event of any misstatement, omission, or
                    untruth in this Application or any material submitted along
                    with or contained herein, the Insurer has the right to exclude
                    from coverage any claim based upon, arising out of,
                    attributable to, directly or indirectly resulting from, in
                    consequence of, or in any way involving such misstatement,
                    omission or untruth.
(Ex. 1 at 4.).

                                             The Policy

        11.      In reliance upon the statements and representations contained in the Application,

Scottsdale issued Business and Management Indemnity Policy number EKI3334589 (the

“Policy”) to 1st Choice effective for the period from June 21, 2020 to June 21, 2021 (the “Policy

Period”). A copy of the Policy is attached hereto as “Exhibit 2.”

        12.      Subject to the Policy’s terms, conditions, limitations, exclusions, and

endorsements, the Policy provides coverage under a Miscellaneous Professional Services

Coverage Section (the “MPS Coverage Section”).

        13.      Section A(1) of the Insuring Clause of the MPS Coverage Section states that

Scottsdale shall pay on behalf of the “Insureds” “Loss” which the Insureds have become legally

obligated to pay by reason of a “Claim” first made against any “Insureds” during the Policy


                                                  3
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 4 of 14 PageID 4




Period, or, if elected, the “Discovery Period,” and reported to Scottsdale pursuant to Section E.1.,

for a “Wrongful Act” taking place on or after the “Retroactive Date” and prior to the end of the

Policy Period. (Ex. 2 at MPS Coverage Section § A(1).)

       14.     Pursuant to the Policy’s definition of “Insured,” 1st Choice and Fior are Insureds

under the Policy. (Ex. 2 at MPS Coverage Section § B(5); General Terms & Conditions § B(3);

and Declarations, Item 1.)

       15.     “Claim” is defined in the MPS Coverage Section to mean, among other things, “a

civil proceeding against any Insureds, commenced by the service of a complaint or similar

pleading.” (Ex. 2 at MPS Coverage Section § B(2)(b).)

       16.     The Policy defines “Loss” to mean “damages, judgments, settlements, pre-

judgment or post-judgment interest awarded by a court, and Costs, Charges and Expenses

incurred by any of the Insureds,” subject to several exceptions. (Ex. 2 at MPS Coverage Section

§ 7, as amended by Endorsement No. 3.)

       17.     “Wrongful Act” is defined in the MPS Coverage Section to mean “any actual or

alleged error, omission, misleading statement, misstatement, neglect, libel, slander or other

defamatory or disparaging material, breach of duty or act allegedly committed or attempted by

the Insureds, which occurs solely in connection with the Insureds rendering of, or actual or

alleged failure to render, Professional Services.” (Ex. 2 at MPS Coverage Section § B(11).)

       18.     “Professional Services” is defined to mean “solely in the performance of

providing professional services as a title agent, escrow agent, title abstracter, title searcher,

settlement agreement and closing agent including remote notary services for others for a fee.”

(Ex. 2 at MPS Coverage Section § B(9), as amended by Endorsement No. 4.)




                                                 4
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 5 of 14 PageID 5




       19.     Section C of the MPS Coverage Section, as amended by Endorsement No. 7,

states, in relevant part, that Scottsdale shall not be liable for Loss under the MPS Coverage

Section on account of any Claim “alleging, based upon, arising out of, attributable to, directly or

indirectly resulting from, in consequence of, or in any way involving any willful or intentional

failure on the part of any Insured to comply with escrow instructions” (the “Escrow Instructions

Exclusion”). (Ex. 2 at MPS Coverage Section § C, as amended by Endorsement No. 7.)

       20.     Section C(14) of the MPS Coverage Section states that Scottsdale shall not be

liable for Loss under the MPS Coverage Section on account of any Claim “alleging, based upon,

arising out of, attributable to, directly or indirectly resulting from, in consequence of, or in any

way involving the insolvency or bankruptcy of any of the Insureds including, but not limited to,

the failure, inability, or unwillingness to pay Claims, losses, or benefits due to such insolvency or

bankruptcy” (the “Insolvency Exclusion”). (Ex. 2 at MPS Coverage Section § C(14).).

       21.     Section C(18) of the MPS Coverage Section states that Scottsdale shall not be

liable for Loss under the MPS Coverage Section on account of any Claim “alleging, based upon,

arising out of, attributable to, directly or indirectly resulting from, in consequence of, or in any

way involving any actual or alleged commingling of funds (the “Commingling Exclusion”). (Ex.

2 at MPS Coverage Section § C(18).)

       22.     Section D. of the Policy’s General Terms and Conditions states, in relevant part:

               By acceptance of this Policy, the Insureds agree that:

               1. the statements in the Application are their representations, that such
                  representations shall be deemed material to the acceptance of the risk
                  or the hazard assumed by Insurer under this Policy, and that this Policy
                  and each Coverage Section are issued in reliance upon the truth of
                  such representations; and

               2. in the event the Application, including materials submitted or required
                  to be submitted therewith, contains any misrepresentation or omission



                                                 5
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 6 of 14 PageID 6




                  made with the intent to deceive, or contains any misrepresentation or
                  omission which materially affects either the acceptance of the risk or
                  the hazard assumed by Insurer under this Policy, this Policy, including
                  each and all Coverage Sections, shall not afford coverage to the
                  following Insureds for any Claim alleging, based upon, arising out of,
                  attributable to, directly or indirectly resulting from, in consequence of,
                  or in any way involving, any untruthful or inaccurate statements,
                  representations or information:

                  a. any Insured who is a natural person and who knew the facts
                     misrepresented or the omissions, whether or not such individual
                     knew of the Application, such materials, or this Policy;

                  b. any Company to the extent it indemnifies any Insured referred to in
                     subsection a. above;

                  c. any Company or any other entity that is an Insured, if any past or
                     present chief executive officer, chief financial officer, general
                     counsel or risk manager of the Parent Company knew the facts
                     misrepresented or the omissions, whether or not such individual
                     knew of the Application, such materials, or this Policy.

(the “Representations Exclusion”). (Ex. 2 at General Terms and Conditions § D.)
                                    The Underlying Action

       23.    On or about August 10, 2020, Connecticut Attorneys Title Insurance Company

(“CATIC”) filed a lawsuit against 1st Choice, Fior, and Fior Financial Services, LLC, Case No.

2020-CA-005224, in the Circuit Court of the 20th Judicial Circuit for Lee County, Florida (the

“Underlying Action”). A copy of the Verified Complaint for Injunctive Relief and Damages filed

in the Underlying Action (the “Underlying Complaint”) is attached hereto as “Exhibit 3.”

       24.    According to the Underlying Complaint, 1st Choice entered into an Agency

Agreement with CATIC (the “Agreement”) pursuant to which 1st Choice acted as a title, escrow,

and closing agency on behalf of CATIC. (Ex. 3.)




                                                6
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 7 of 14 PageID 7




        25.     Under the Agreement, 1st Choice was to deposit and maintain proceeds from real

estate closing and refinancing transactions until such funds were disbursed to the authorized

recipients. (Ex. 3.)

        26.     According to the Underlying Complaint, in violation of the Agreement, Fior made

unauthorized withdrawals in excess of $500,000 from 1st Choice’s bank account(s) and

transferred such funds to Fior’s personal accounts, and altered checks to make it appear as

though payments were made to lenders in satisfaction of mortgages when such payments were

not actually made. (Ex. 3.)

        27.     CATIC alleges causes of action for breach of the Agreement and seeks damages

and injunctive relief, including an order: (1) enjoining Defendants from concealing, destroying,

and altering any documents relating to their bank accounts and/or title insurance/real estate

business; (2) enjoining 1st Choice from issuing title insurance forms belonging to CATIC,

underwritten or to be underwritten by CATIC, or purporting to be issued by CATIC; (3) freezing

all bank accounts owned and/or controlled by Defendants; and (4) directing 1st Choice and Fior

to return to CATIC all policy forms and equipment belonging to CATIC. (Ex. 3.)

        28.     On or about August 18, 2020, the court in the Underlying Action issued a

temporary injunction freezing all bank accounts owned and/or controlled by Defendants.

        29.     On or about October 5, 2020, Beverly and Dennis Duffala moved to intervene in

the Underlying Action arguing that they were entitled to sale proceeds in a 1st Choice bank

account that was frozen by the injunction.

        30.     On or about October 5, 2020, the court in the Underlying Action granted the

Duffalas’ motion to intervene and directed the Duffalas to file a motion to determine priority as

to monies held in 1st Choice’s bank account as it relates to the Duffalas’ claim of priority




                                               7
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 8 of 14 PageID 8




entitlement to sale escrow proceeds that they allege are currently held in said account versus

general creditors of 1st Choice.

       31.     On or about October 12, 2020, the Duffalas filed a motion to determine priority as

directed by the court.

       32.     On or about October 15, 2020, Able World Trading LLC (“ABT”) moved to

intervene in the Underlying Action alleging that, from September 2018 through January 2020,

ABT transferred $470,000 to 1st Choice to be used for home equity loans but that such funds

were used for other purposes.

       33.     On or about October 15, 2020, 1st Choice filed a Schedule of Creditors in the

Underlying Action, which indicates that the amounts allegedly owed to 1st Choice’s creditors

exceed the amount contained in 1st Choice’s frozen bank account(s).

       34.     On or about November 3, 2020, the court in the Underlying Action granted

ABT’s motion to intervene in the Undelrying Action and directed ABT to file a motion for the

Court to determine priority with respect to ABT’s claims and any additional pleadings or

complaints against the parties in the Underlying Action.

       35.     On or about November 18, 2020, CATIC filed a Proposed Distribution Plan in the

Underlying Action, which indicates that the amounts allegedly owed to 1st Choice’s creditors

exceed the amount contained in 1st Choice’s frozen bank account(s).

       36.     On or about December 2, 2020, ABT filed an Intervenor’s Complaint in the

Undelrying Action against 1st Choice and Fior.

       37.     In the Intervenor Complaint, ABT generally alleged that, from September 2018

through January 2020, ABT transferred $470,000 to 1st Choice escrow accounts in connection

with certain real estate closing transactions but that such funds were used for other purposes.




                                                 8
 Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 9 of 14 PageID 9




                                 Scottsdale’s Coverage Position

       38.     After the Underlying Action was tendered to Scottsdale for coverage under the

Policy, on October 30, 2020, Scottsdale sent a letter to 1st Choice and Fior in which it agreed to

defend 1st Choice and Fior in the Underlying Action subject to a complete reservation of its

rights under the Policy and at law. A copy of the October 30, 2020 letter is attached hereto as

“Exhibit 4.”

       39.     On January 12, 2021, Scottsdale sent a letter to 1st Choice and Fior in which it

supplemented its analysis of coverage for the Underlying Action under the Policy and expressly

reserved its right to seek reimbursement from Defendants of all defense costs that Scottsdale

pays on their behalf under the Policy in connection with the defense of the Underlying Action. A

copy of the January 12, 2021 letter is attached hereto as “Exhibit 5.”

       40.     Scottsdale appointed counsel to defend 1st Choice in the Underlying Action

pursuant to its right and duty to do so under the Policy.

       41.     To date, Fior has not responded to Scottsdale’s numerous emails, phone calls,

October 30, 2020 letter, or January 12, 2021 letter and, thus, Scottsdale has been unable to

coordinate Fior’s defense in the Underlying Action.

    COUNT I – DECLARATORY JUDGMENT AS TO APPLICATION OF ESCROW
                      INSTRUCTIONS EXCLUSION

       42.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       43.     An actual, present, and justiciable controversy exists concerning whether the

Escrow Instructions Exclusion bars coverage for all and/or a portion of the Underlying Action.

       44.     Scottsdale requests that the Court declare that, pursuant to the application of the

Escrow Instructions Exclusion, the Policy affords no coverage for all and/or a portion of the



                                                  9
Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 10 of 14 PageID 10




Underlying Action and, as such, Scottsdale is not obligated to defend or indemnify Defendants in

connection with the Underlying Action.

COUNT II – DECLARATORY JUDGMENT AS TO APPLICATION OF INSOLVENCY
                           EXCLUSION

       45.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       46.     An actual, present, and justiciable controversy exists concerning whether the

Insolvency Exclusion bars coverage for all and/or a portion of the Underlying Action.

       47.     Scottsdale requests that the Court declare that, pursuant to the application of the

Insolvency Exclusion, the Policy affords no coverage for all and/or a portion of the Underlying

Action and, as such, Scottsdale is not obligated to defend or indemnify Defendants in connection

with the Underlying Action.

         COUNT III – DECLARATORY JUDGMENT AS TO WRONGFUL ACT

       48.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       49.     An actual, present, and justiciable controversy exists concerning whether the

Underlying Action alleges a Wrongful Act necessary to bring the Underlying Action within the

scope of coverage of the Policy.

       50.     Scottsdale requests that the Court declare that the Underlying Action does not

allege a Wrongful Act and, as a result, the Policy affords no coverage for all and/or a portion of

the Underlying Action and, as such, Scottsdale is not obligated to defend or indemnify

Defendants in connection with the Underlying Action.




                                                 10
Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 11 of 14 PageID 11




  COUNT IV – DECLARATORY JUDGMENT AS TO COMMINGLING EXCLUSION

       51.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       52.     An actual, present, and justiciable controversy exists concerning whether the

Commingling Exclusion bars coverage for all and/or a portion of the Underlying Action.

       53.     Scottsdale requests that the Court declare that, pursuant to the application of the

Commingling Exclusion, the Policy affords no coverage for all and/or a portion of the

Underlying Action and, as such, Scottsdale is not obligated to defend or indemnify Defendants in

connection with the Underlying Action.

COUNT V – DECLARATORY JUDGMENT AS TO REPRESENTATIONS EXCLUSION

       54.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       55.     An actual, present, and justiciable controversy exists concerning whether the

Representations Exclusion bars coverage for all and/or a portion of the Underlying Action.

       56.     Scottsdale requests that the Court declare that, pursuant to the application of the

Representations Exclusion, the Policy affords no coverage for all and/or a portion of the

Underlying Action and, as such, Scottsdale is not obligated to defend or indemnify Defendants in

connection with the Underlying Action.

                     COUNT VI – RESCISSION (FLA. STAT. § 627.409)

       57.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 41 of this Complaint as if fully set forth herein.

       58.     Scottsdale pleads this count in the alternative.




                                                 11
Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 12 of 14 PageID 12




       59.     Defendants made misrepresentations, omissions, concealments, and/or incorrect

statements to Scottsdale in the Application, including but not limited to falsely stating that they

did not have knowledge or information of any act, error or omission which might reasonably be

expected to give rise to a claim against an Insured.

       60.     The misrepresentations, omissions, concealments, and/or incorrect statements by

Defendants in the Application were material to the acceptance of the risk or the hazard assumed

by Scottsdale under the Policy.

       61.     Scottsdale, acting in good faith, would not have issued the Policy, would not have

issued the Policy at the same premium rate, would not have issued the Policy in as large an

amount, and/or would not have provided coverage with respect to the hazard resulting in the loss

had the true facts been disclosed as required by the Application or otherwise.

       62.     Scottsdale seeks a judicial determination rescinding the Policy as a result of

Defendants’ misrepresentations, omissions, concealments, and/or incorrect statements in the

Application and an order directing Defendants to return to Scottsdale any and all amounts that

Scottsdale has paid on behalf of any Insured under the Policy.

       63.     Scottsdale stands ready and willing to tender a refund of the premium paid for the

Policy and agrees to tender a refund of any associated interest. As such, Scottsdale has restored

or will restore the status quo existing between Scottsdale and Defendants before the material

misrepresentations and omissions were made by Defendants.

       64.     Scottsdale only recently learned of the material misrepresentations and brought

suit seeking to void the Policy promptly.

                                    PRAYER FOR RELIEF

       WHEREFORE, Scottsdale prays that this Court enter an Order:




                                                12
Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 13 of 14 PageID 13




       1.      declaring that, pursuant to application of the Escrow Instructions Exclusion as

stated in Count I, the Policy affords no coverage for all and/or a portion of the Underlying Action

and, as such, Scottsdale is not obligated to defend or indemnify Defendants in connection with

the Underlying Action;

       2.      declaring that, pursuant to the application of the Insolvency Exclusion as stated in

Count II, the Policy affords no coverage for all and/or a portion of the Underlying Action and, as

such, Scottsdale is not obligated to defend or indemnify Defendants in connection with the

Underlying Action;

       3.      declaring that the Underlying Action does not allege a Wrongful Act as stated in

Count III and, as a result, the Policy affords no coverage for all and/or a portion of the

Underlying Action and, as such, Scottsdale is not obligated to defend or indemnify Defendants in

connection with the Underlying Action;

       4.      declaring that, pursuant to the application of the Commingling Exclusion as stated

in Count IV, the Policy affords no coverage for all and/or a portion of the Underlying Action

and, as such, Scottsdale is not obligated to defend or indemnify Defendants in connection with

the Underlying Action;

       5.      declaring that, pursuant to the application of the Representations Exclusion as

stated in Count V, the Policy affords no coverage for all and/or a portion of the Underlying

Action and, as such, Scottsdale is not obligated to defend or indemnify Defendants in connection

with the Underlying Action;

       6.      awarding Scottsdale any and all amounts that Scottsdale has paid on behalf of any

Insured under the Policy;




                                                13
Case 2:21-cv-00036-JLB-NPM Document 1 Filed 01/13/21 Page 14 of 14 PageID 14




       7.     in the alternative, declaring that the Policy is rescinded and void as stated in

Count VI and, upon the return of the Policy premium and interest to 1st Choice, directing 1st

Choice and Fior to return to Scottsdale any and all amounts that Scottsdale has paid on behalf of

any Insured under the Policy;

       8.     awarding Scottsdale its costs, expenses, and attorneys’ fees; and

       9.     awarding Scottsdale all other relief that the Court deems just and equitable.



                                     Respectfully submitted this 13th day of January, 2021,

                                                    LYDECKER | DIAZ
                                                    Attorneys for Plaintiff Scottsdale Indemnity
                                                    Company
                                                    1221 Brickell Avenue
                                                    19th Floor
                                                    Miami, Florida 33131
                                                    (305) 416-3180 – Phone
                                                    (305) 416-3190 - Fax

                                                    /s/Stephen Hunter Johnson
                                                    STEPHEN HUNTER JOHNSON
                                                    Florida Bar No.: 12362
                                                    shj@lydeckerdiaz.com




                                               14
